IN THE SUPREME COURT OF THE STATE OF NEVADA


                  RANDY MERWIN STONE,                                      No. 83222
                  Appellant,
                  vs.
                  THE STATE OF NEVADA,
                                                                           FILED
                  Respondent.                                               JAN 1 4 2022




                                        ORDER DISMISSING APPEAL
                              This is a pro se appeal from a district court order denying a
                  motion to vacate a judgment of conviction. Eighth Judicial District Court,
                  Clark County; Michael Villani, Judge.
                              Our review of this appeal reveals a jurisdictional defect. The
                  right to appeal is statutory; where no statute or court rule provides for an
                  appeal, no right to appeal exists. Castillo v. State, 106 Nev. 349, 352, 792
                  P.2d 1133, 1135 (1990). No statute or court rule provides for an appeal from
                  a motion to vacate a judgment of conviction. The grounds for relief asserted
                  in the motion had to be raised in a postconviction petition for a writ of
                  habeas corpus. NRS 34.724(2)(a), (b) (providing that except for a direct
                  appeal from the judgment of conviction or a motion that is incident to the
                  proceedings in the district court, a habeas corpus petition is the exclusive
                  remedy to challenge the validity of a conviction or sentence); Harris v. State,




                        1We express no opinion whether appellant can satisfy the procedural
                  requirements of NRS Chapter 34.



SUPREME COURT
      OF
    NEVADA


(0) l947A calm>
                                                                            2 2.. -    eltA6s-
                130 Nev. 435, 438-39, 329 P.3d 619, 622 (2014) (discussing the exclusive-
                remedy provision and exceptions to it). Accordingly, we
                           ORDER this appeal DISMISSED.



                                                                                C.J.
                                                  Parraguirre


                                                        i AtiLk c-ez,it,t-,..    J.
                                                  Hardesty


                                                         Poe..
                                                                   7
                                                                                 J.
                                                  Pickering




                cc:   Hon Michael Villani, District Judge
                      Randy Merwin Stone
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A